Citation Nr: 0931096	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  07-25 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a right hip/leg 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to February 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

In May 2008, the Veteran and his wife presented testimony 
before the undersigned Acting Veterans Law Judge.  A copy of 
the transcript of the hearing is of record.  

In September 2008, the Board remanded the Veteran's appeal, 
including a claim for service connection for a low back 
disability, for further development.  In March 2009, the 
Appeals Management Center in Washington, D.C. granted service 
connection for degenerative disc disease of the lumbar spine 
with degenerative scoliosis (20%, from September 2006).  
Because the Veteran has not appealed the rating or effective 
date assigned to this disability, no claim regarding this 
disorder is in appellate status at this time.  


FINDINGS OF FACT

1.  Evidence clearly and unmistakably demonstrates that the 
Veteran's right hip/leg disorder pre-existed service.  

2.  Evidence clearly and unmistakably demonstrates that the 
Veteran's pre-existing right hip/leg disorder did not 
increase in severity beyond its natural progression.  


CONCLUSION OF LAW

The Veteran's pre-existing right hip/leg disorder was not 
aggravated by active duty service.  38 U.S.C.A. §§ 1110, 
1111, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159 (as amended), 3.303, 3.306 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service. 38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted. 38 C.F.R. § 3.304(b).

When no preexisting condition is noted upon entry into 
service, a veteran is presumed to have been sound upon entry, 
and the presumption of soundness arises.  The burden then 
shifts to VA to rebut the presumption of soundness by clear 
and unmistakable evidence that a veteran's disability was 
both preexisting and not aggravated by service.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The determination of whether there is clear and unmistakable 
evidence that a defect, infirmity, or disorder existed prior 
to service should be based upon "thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof."  38 C.F.R. § 3.304(b)(1).

Mere history provided by a veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the presumption of 
soundness upon entry into service may not be rebutted without 
"contemporaneous clinical evidence or recorded history" in 
the record. Miller v. West, 11 Vet. App. 345, 348 (1998). 

Subsequently, the Federal Circuit explained the Miller 
decision by noting that "[n]othing in the court's opinion 
suggests that without such evidence the presumption can never 
be rebutted," emphasizing that any such determination must 
consider "how strong the other rebutting evidence might 
be."  Harris v. West, 203 F.3d 1347, 1351 (Fed. Cir. 2000).

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b). 

Aggravation of a preexisting condition may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) 
(holding that the presumption of aggravation created by 
section 3.306 applies only if there is an increase in 
severity during service). 

Once the presumption of soundness at entry has been rebutted, 
aggravation may not be conceded unless the preexisting 
condition increased in severity during service, pursuant to 
38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003 (July 16, 2003).  
Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993) (citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991)).

Nonetheless, silence of the record on this point may not be 
taken as indication of no aggravation.  An opinion must be 
provided.  See Verdon v. Brown, 8 Vet. App. 529 (1996); Wisch 
v. Brown, 8 Vet. App. 139 (1995).  Further, such medical 
questions must be addressed by medical experts. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In considering the claim for service connection, the Board 
will first consider whether the Veteran's right hip/leg 
disorder existed prior to service.  Although he self-reported 
that he had a plate in his right leg at his April 1968 
enlistment examination, upon clinical evaluation his lower 
extremities were deemed normal.  Nonetheless, the evidence of 
record clearly and unmistakably establishes that his right 
hip/leg disorder pre-existed service. 

In this regard, an April 1968 letter from the Veteran's 
private treating physician indicated that the Veteran had 
been involved in a serious automobile accident in September 
1960.  The private treating physician stated that the Veteran 
had been under his care for a fracture of the right femur, 
midshaft, laceration of the face, and several contusions of 
the right arm.  He reported that a Lane Plate had been 
utilized in the repair of the fractured femur.  The private 
treating physician opined that the Veteran was not physically 
capable of serving in the armed forces.

A January 2009 VA examiner considered the Veteran's 
"complicated history regarding his right lower extremity."  
The VA examiner discussed how at the age of 12, the Veteran 
was involved in a motor vehicle accident which caused a right 
femur fracture that was treated with a Lane Plate.  Based on 
the Veteran's oral history, the examiner indicated that the 
Veteran experienced pain in his right lower extremity 
following this accident and that the pain persisted 
throughout his time in the military, despite the fact that he 
had no injuries specifically to the right femur while in the 
military.  

The VA examiner considered that the Veteran had undergone an 
operation in the military to remove superficial wounds or 
sores, but stated that the etiology of such pathology was not 
entirely clear.  Based on his review of the claims file, a 
history provided by the Veteran, and a thorough examination, 
the VA examiner opined that the Veteran's right femur 
disorder existed prior to his time in the service. 

Thus, the record shows that the Veteran's right hip/leg 
disorder clearly and unmistakably existed prior to active 
service.  The Board must now consider whether his pre-
existing right hip/leg disorder was aggravated by service 
and, if so, whether the current disability is causally 
related to such aggravation.  In this vein, a preexisting 
injury or disease will be considered to have been aggravated 
by active service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 C.F.R. § 3.306(a) (2008).

The Board concludes that the Veteran's right hip/leg disorder 
(which was characterized most recently, at the January 2009 
VA examination, as post-traumatic muscular atrophy of the 
right thigh with residual pain) was not aggravated by active 
duty service.  The January 2009 VA examiner opined that the 
Veteran's current symptomatology (to include pain) was less 
likely than not related to or aggravated by his activities 
while in service.  He stated that it was not likely that his 
right femur injury underwent a chronic or permanent increase 
in severity during service or due to service, and that it was 
more likely than not the case that the increase in severity 
of his right femur disorder was due to a natural progression 
of his right thigh injury at the time of his youth.  

A reasonable reading of the opinion is that the Veteran's 
right hip/leg disorder did not increase in severity beyond 
the natural progress of the disorder.  There is no 
contradicting evidence of record.  Accordingly, as the 
evidence clearly and unmistakably establishes that his right 
hip/leg disorder existed prior to active service and was not 
aggravated beyond the natural progress of the disorder, the 
appeal is denied. 

In reaching this decision, the Board has also considered the 
Veteran's statements and sworn testimony, as well as those of 
his wife.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran and his wife are competent to 
report symptoms because this requires only personal knowledge 
as it comes to them through their senses.  Layno, 6 Vet. App. 
at 470.  However, a right hip/leg disorder is not the type of 
disorder that lay persons can provide competent evidence on 
questions of etiology or diagnosis.  See Robinson v. 
Shinseki, 557 F.3d 1355 (2009). 

The competent evidence has been provided by the medical 
personnel who have examined and/or treated the Veteran during 
the current appeal and by service records obtained and 
associated with the claims file.  The Board attaches greater 
probative weight to the clinical findings than to statements 
made by the Veteran and his wife.  See Cartright, 2 Vet. App. 
at 25.  In sum, after a careful review of the evidence of 
record, the Board finds that the benefit of the doubt rule is 
not applicable, and the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in December 2006 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in December 2006, 
the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A.. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Veteran was provided an opportunity to set forth his 
contentions during the hearing before the undersigned Acting 
Veterans Law Judge in May 2008.  Next, a specific VA medical 
opinion pertinent to the issue on appeal was obtained in 
January 2009.  Therefore, the available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).





(CONTINUED ON NEXT PAGE)
ORDER

Service connection for a right hip/leg disorder is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


